Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 9, 11, 14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambo et al. (U.S. Patent Application Pub. 2014/0341572 A1) in view of Brueckheimer et al. (U.S. Patent Application Pub. 2017/0353243 A1).
Regarding claim 1, Sambo et al. teaches a non-transitory computer-readable storage medium having computer readable code stored thereon for programming a processor to perform steps of (claim19: A computer readable medium having instructions which when executed by a computer, cause the computer to carry out a method; paragraph [0041] teaches disk as a non-transitory storage medium): responsive to obtaining measurement data from an optical network and determining viability of a plurality of paths based on Signal-to-Noise Ratio (SNR) and availability of the plurality of paths (claim 18: determine which routes are possible in terms of having sufficient available adjacent frequency slots with sufficient optical transmission quality for the respective new path; paragraph [0045]: “References to optical transmission quality can encompass any measure that represents the effectiveness of the transmission of data at the optical level, such as bit error rate or signal to noise ratio.”) The difference between Sambo et al. and the claimed invention is that Sambo et al. does not teach a visual user interface (UI) Brueckheimer et al. teaches in FIGs.2A-2B screen shots of a graphical user interface (UI). The UI displays one or more photonic services ([0025] adaptive bit rate) and a path viability visualization for each of the one or more photonic services ([0031]: “allowable paths between A-Z showing available and used spectrum between A-Z”), wherein the path viability visualization, for each photonic service, includes visual elements for available paths of the plurality of paths and an indicator associated with each visual element indicative of path viability; and updating the UI responsive to a change in any of the viability and the availability of the plurality of paths ([0052]: “The visualization tool may be used on samples of data or connected to a live network database that may be being updated from a variety of different sources”). One of ordinary skill in the art would have been motivated to combine the teaching of Brueckheimer et al. with the system of Sambo et al. because the UI of Brueckheimer et al. allows the user to easily understand and control the network and the services provided by the network.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a UI, as taught by Brueckheimer et al., in the system of Sambo et al.
Regarding claim 3, Brueckheimer et al. teaches in FIG. 2A blocking probabilities 16 of the links.
Regarding claim 6, Brueckheimer et al. teaches in FIG. 2A blocking probability 16; a blocking probability of one (1, or 100%) indicates that the path is non-viable.
Claims 9 and 17 are rejected for the same reason as that of claim 1.
Regarding claims 11 and 19, Brueckheimer et al. teaches in FIG. 2A blocking probabilities 16 of the links.
Regarding claim 14, Brueckheimer et al. teaches in FIG. 2A blocking probability 16; a blocking probability of one (1, or 100%) indicates that the path is non-viable.
Claims 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambo et al. and Brueckheimer et al. as applied to claims 1, 3, 6, 9, 11, 14, 17 and 19 above, and further in view of Nagarajan et al. (U.S. Patent Application Pub. 2016/0112276 A1).
Sambo et al. and Brueckheimer et al. have been discussed above in regard to claims 1, 3, 6, 9, 11, 14, 17 and 19. The difference between Sambo et al. and Brueckheimer et al. and the claimed invention is that Sambo et al. and Brueckheimer et al. do not teach periodically obtaining the measurement data from the optical network and determining the viability of the plurality of paths. Nagarajan et al. teaches generating a user interface (UI) from text. FIG. 7 is an example UI. Nagarajan et al. teaches in paragraph [0081] that UI 700 may be updated in real-time and/or periodically to provide current network configuration information. One of ordinary skill in the art would have been motivated to combine the teaching of Nagarajan et al. with the modified system of Sambo et al. and Brueckheimer et al. because it is desirable to have up-to-date information.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the UI with latest information, as taught by Nagarajan et al., in the modified system of Sambo et al. and Brueckheimer et al.
Claims 4, 7, 12, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambo et al. and Brueckheimer et al. as applied to claims 1, 3, 6, 9, 11, 14, 17 and 19 above, and further in view of Grellier et al. (U.S. Patent Application Pub. 2014/0334815 A1).
Sambo et al. and Brueckheimer et al. have been discussed above in regard to claims 1, 3, 6, 9, 11, 14, 17 and 19. The difference between Sambo et al. and Brueckheimer et al. and the claimed invention is that Sambo et al. and Brueckheimer et al. do not teach displaying a summary of current measurement data associated with the link. Grellier et al. teaches in FIG. 1 and FIG. 5 showing a summary of measurement data at each node and the difference between measurement data of two adjacent nodes is the measurement data associated with the link between the two nodes. One of ordinary skill in the art would have been motivated to combine the teaching of Grellier et al. with the modified system of Sambo et al. and Brueckheimer et al. because the summary measurement data allows craftsperson to understand the contribution of non-linearity by each link and to troubleshoot problems with the paths.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to show summary of current measurement data associated with the link, as taught by Grellier et al., in the modified system of Sambo et al. and Brueckheimer et al.
Regarding claims 7 and 15, Grellier et al. teaches in FIG. 5 and paragraph [0052] incremental OSNR-1 which is equivalent to incremental SNR.
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambo et al. and Brueckheimer et al. as applied to claims 1, 3, 6, 9, 11, 14, 17 and 19 above, and further in view of Campbell et al. (U.S. Patent Application Pub. 2018/0239522 A1).
Sambo et al. and Brueckheimer et al. have been discussed above in regard to claims 1, 3, 6, 9, 11, 14, 17 and 19. Brueckheimer et al. further teaches in paragraph FIG. 2A and [0029]: “Each circle 30, 32, 34 represents the entire available optical spectrum”. The difference between Sambo et al. and Brueckheimer et al. and the claimed invention is that Sambo et al. and Brueckheimer et al. do not teach whether margin is available. Campbell et al. teaches in FIGs. 1C and 1D OSNR margin. One of ordinary skill in the art would have been motivated to combine the teaching of Campbell et al. with the modified system of Sambo et al. and Brueckheimer et al. to take OSNR into consideration when determining path viability.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take OSNR into consideration when determining path viability, as taught by Campbell et al., in the modified system of Sambo et al. and Brueckheimer et al.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambo et al. and Brueckheimer et al. as applied to claims 1, 3, 6, 9, 11, 14, 17 and 19 above, and further in view of Matz et al. (U.S. Patent Application Pub. 2004/0037556 A1).
Sambo et al. and Brueckheimer et al. have been discussed above in regard to claims 1, 3, 6, 9, 11, 14, 17 and 19. The difference between Sambo et al. and Brueckheimer et al. and the claimed invention is that Sambo et al. and Brueckheimer et al. do not teach zero or more standby paths. Matz et al. teaches in FIG. 7 showing status of primary paths and backup paths (equivalent to standby paths). One of ordinary skill in the art would have been motivated to combine the teaching of Matz et al. with the modified system of Sambo et al. and Brueckheimer et al. because backup paths are part of the network configuration and it is desirable for a user to know the status of these backup paths in additional to the status of the primary paths.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to show status of any standby paths, as taught by Matz et al., in the modified system of Sambo et al. and Brueckheimer et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl5 May 2022



/SHI K LI/Primary Examiner, Art Unit 2637